Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: the claim filed on 09/10/2019. This action is made non-final.
3.       Claims 1-10 are pending in the case.  Claims 1, 9 and 10 are independent claims. 

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 09/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, claim 3 recites:
The electronic apparatus according to claim 1, wherein the processor is further configured to, in accordance with the instruction, cause the entered numeral input area to temporarily store the value transferred from the external device, and then transfer the value stored in the entered numeral input area to the key transfer memory storage area.

However, its parent claim 1 has already recited:
a processor configured to, in accordance with the instruction, cause the key transfer memory storage area to store a value transferred from the external device via the communication device, and then cause the entered numeral storage area and the entered numeral input area to store the value stored in the key transfer memory storage area.

Putting claim 1 and its dependent claim 3 together,  it appears to the examiner that a value transferred from the external device flows (->) as follows: 
a value from the external device -> the key transfer memory storage area -> the entered numeral storage area and the entered numeral input area -> temporarily in entered numeral input area ->  the key transfer memory storage area.
The data flow above is illogical in that a value stored in the entered numeral input area is stored again temporarily.  Likewise, the value is re-stored in the key transfer memory storage area for no apparent improvement to the arithmetic technology. The value flow as claimed is inconsistent with the data flow order disclosed in Figs. 6-7 of the specification.  Thus, claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	Regarding claim 4, claim 4 recites:
The electronic apparatus according to claim 3, wherein the processor is further configured to, in accordance with the instruction, 
clear a value stored in the key transfer memory storage area before causing the key transfer memory storage area to store the value transferred from the external device, 
determine whether the display can display the value stored in the entered numeral input area, 

refrain from causing the key transfer memory storage area 31 to store the value stored in the entered numeral input area when determining that the display cannot display the value stored in the entered numeral input area.

However, its parent claims 1,3 have already recited:
Claim 1:  …a processor configured to, in accordance with the instruction, cause the key transfer memory storage area to store a value transferred from the external device via the communication device, and then cause the entered numeral storage area and the entered numeral input area to store the value stored in the key transfer memory storage area.


Claim 3: The electronic apparatus according to claim 1, wherein the processor is further configured to, in accordance with the instruction, cause the entered numeral input area to temporarily store the value transferred from the external device, and then transfer the value stored in the entered numeral input area to the key transfer memory storage area.

Putting claim 1 and its dependent claims 3-4 together,  it appears to the examiner that a value transferred from the external device flows (->) as follows: 
a value from the external device -> the key transfer memory storage area -> the entered numeral storage area and the entered numeral input area -> temporarily in entered numeral input area ->  the key transfer memory storage area -> clear the key transfer memory storage area -> re-store the value transferred from the external device in the key transfer memory storage area -> conditionally re-store the value in the key transfer memory storage area by using the value in the entered numeral input area depending on whether the value stored in the entered numeral input area can be displayed in the display device or not.

The data flow is illogical in that a value stored in the entered numeral input area is stored again temporarily and the value stored in the key transfer memory storage area is clear, re-stored and conditionally re-stored again. The value flow as claimed is inconsistent with the data flow order 

Claim Objections
5.	Claim 4 is objected to because they include reference characters which are not enclosed within parentheses.  
	Regarding claim 4, claim 4 recites “refrain from causing the key transfer memory storage area 31 to store the value stored in the entered numeral input area when determining that the display cannot display the value stored in the entered numeral input area”.
Reference characters such as 31 in claim 4 corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.
				
					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



10.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103  as being unpatentable over Tanaka (US 2017/0280272), and further in view of Ura (US 2014/0172132). 
	Regarding claim 1, Tanaka teaches An electronic apparatus (Fig. 10 & [0104], Student calculator 10FB; Fig. 1, sample calculator 10F) comprising: 
a display (Fig. 1 & [0024], sample calculator 10F display area 12);
a key input device comprising an input key (Fig. 1 & [0024]-[0029],  a key input unit 11); 
a communication device for communication with an external device (Fig. 3 & [0027] & [0036], wireless, e.g., Bluetooth, NFC communication between a calculator 10F, i.e., information display device and an external device, e.g., tablet 20); 
Tanaka at least suggests a memory storing an instruction and configured to secure therein (Fig. 3, calculator 10 F memory 14 storing program and data): 
a key transfer memory storage area configured to store at least a numerical value transferred from the external device ([0125], tablet terminal 20 transmits the designated distribution data item to student calculator 10FB; [0130], student calculator 10FB receives the distribution data item of the teacher calculator 10FA data via tablet terminal 20, student calculator 10FB sets the setting data, the input data, and the calculation result data included in the received distribution data item, the received distribution data item is implicitly stored in student calculator 10FB memory, at least temporarily, before 10FB sets & stores data in setting data area, input data area and calculation result data area in memory 14 of calculator 10F shown in Fig. 3; [0047], reader/writer in between-device communication); 
Tanaka further teaches a memory storing an instruction and configured to secure therein (Fig. 3, calculator 10 F memory 14 storing program and data):
an entered numeral storage area configured to store a definitive entered numeral used for an arithmetic operation (Fig. 3 & [0057], calculator 10F calculation result data area 14e which can also be used as definitive entered numeral for subsequent arithmetic operation); and 
an entered numeral input area configured to store at least a numerical value input through the key input device for display (Fig. 3 & [0055]-[0056], setting data area 14c and input data area 14d store at least numerical values, both 14c and 14d are mapped to “entered numeral input area”); 
a processor (Fig. 3, CPU 13 of calculator 10F) configured to, in accordance with the instruction, cause the key transfer memory storage area to store a value transferred from the external device via the communication device ([0125] & [0130], student calculator 10FB receives the distribution data item of the teacher calculator 10FA data via tablet terminal 20 in [0125], the received distribution data item is implicitly stored in student calculator 10FB memory, at least temporarily, before 10FB sets & stores , and then cause the entered numeral storage area and the entered numeral input area to store the value stored in the key transfer memory storage area ([0130], student calculator 10FB receives the distribution data item of the teacher calculator 10FA data stored in externally linked tablet terminal 20 in (B1) of Fig. 10, student calculator 10FB sets the setting data, the input data, and the calculation result data included in the received distribution data item; Fig. 3, memory 14, input data area includes at least numerical values which implies that the calculation result data area also includes at least numerical values).
Although Tanaka at least suggests a memory storing an instruction and configured to secure therein: a key transfer memory storage area configured to store at least a numerical value transferred from the external device (Fig. 3, calculator 10 F memory 14 storing program and data;[0130], student calculator 10FB receives the distribution data item of the teacher calculator 10FA data via tablet terminal 20 in [0125]) and QR data area of calculator 10F for storing communication data to be sent to other devices ([0058] & Fig. 3 & [0079]-[0081], work data of calculator 10F stored as QR data stored in QR data area 14f as communication data of the wireless communication unit 16), Tanaka does not seem to have expressly stated “a key transfer memory storage area” in the receiving information/computer device memory such as  the memory of a calculator 10F.
	However, Ura expressly teaches a key transfer memory storage area configured to store at least a numerical value transferred from the external device (Fig. 1 & Fig. 5, [0065], the working memory of information communication terminal 300 stores data transferred/transmitted/obtained from external device like wrist device 100 and chest device 200; Fig. 6 & [0076], memory section 570 includes a transfer data memory that stores sensor data and the like transferred from the information communication terminal 300; Fig. 13A-D, distance, heart rate, velocity are numeral data at each time point).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the memory for transferred data area features in Ura in the communication receiving device of Tanaka to achieve the claim limitation.  One would be motivated to make such a combination to use known between-device data transfer technique to the data receiving devices like calculators for subsequent data analysis (Ura: Fig. 1 & Fig. 15, between-device data transfer; [0065] & [0076], memory section to store transfer 

	Regarding claim 2, Tanaka/Ura teaches The electronic apparatus according to claim 1. Tanaka also teaches the limitation wherein the processor is further configured to, in accordance with the instruction, cause the display to display the value stored in the entered numeral input area (Fig. 10 & [0131], displays the calculation expressions in the “entered numeral input area” and the calculation result data, corresponding to the work data downloaded from tablet terminal 20; or Fig. 10, (A4)-(A7), display the value stored in the entered numeral input area via key 11 input unit in Fig. 1).

	Regarding claim 3, Tanaka/Ura teaches The electronic apparatus according to claim 1. For reasons and motivations cited and discussed in claim 1,  Tanaka, in view of memory for storing transferred data in [0076] of Ura, teaches the limitation wherein the processor is further configured to, in accordance with the instruction, cause the entered numeral input area to temporarily store the value transferred from the external device ([0130], student calculator 10FB receives the distribution data item of the teacher calculator 10FA data stored in externally linked tablet terminal 20 in (B1) of Fig. 10, before student calculator 10FB sets the setting data, the input data, and the calculation result data included in the received distribution data item, the data in the input data area of student calculator 10FB is temporarily stored because the student user can change the input data area with Key 11 input unit in Fig. 1, similar to (A4)-(A7) shown in Fig. 10), and then transfer the value stored in the entered numeral input area to the … memory storage area for transmitting work data of calculator 10F to an externally linked device ([0058] & Fig. 10 & [0111], work data of calculator 10F including input data such as numerical values in input data area of Fig. 3 can be converted into QR code and store the QR code as communication data in QR data area 14f, before the communication data to be transmitted to the externally linked tablet terminal 20 in [0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the memory for receiving communication data area features in [0076] of Ura and the memory for transmitting communication data area features in Fig. 15 of Ura (terminal 300 can be communication data receiver and transmitter), receiving and transmitting communication data) in the system of Tanaka/Ura to achieve the claim limitation to “transfer the value stored in the entered numeral input area to the key transfer memory storage area” by implementing a “key transfer memory storage area” for both receiving and transmitting communication data in calculator 10F.  One would be motivated to make such a combination to use known between-device data transfer technique to the devices like calculators for subsequent data exchange and data analysis (Tanaka: Fig. 3, QR data area in memory; Fig. 4 & [0123]-[0124], receiving and transmitting work data; Ura: [0076], memory for receiving communication data; Fig. 15, memory for both receiving and transmitting data).

Regarding claim 4, Tanaka/Ura teaches The electronic apparatus according to claim 3. Tanaka, in view of key transfer memory storage area for storing data transferred from the external device in Ura, also teaches the limitation wherein the processor is further configured to, in accordance with the instruction, 
clear a value stored in the key transfer memory storage area before causing the key transfer memory storage area to store the value transferred from the external device (Fig. 10 & [0116], when distribution data item from teacher calculator 10FA is to be transferred to student in [0116], setting data in student calculator 10FB can be lost in [0120]. This means existing setting data can be clear before new setting data from the distribution data item is set in student calculator 10FB.  The same can be applied to distribution data item stored in the key transfer memory storage area before causing the key transfer memory storage area to store the value transferred from the external device in [0130]; [0130], student calculator 10FB receives the distribution data item of the teacher calculator 10FA data stored in externally linked tablet terminal 20 in (B1) of Fig. 10, before student calculator 10FB sets the setting data, the input data, and the calculation result data included in the received distribution data item), 
determine whether the display can display the value stored in the entered numeral input area ([0120], ask student to back up or not. Note: since the claim has not specified what 
cause the key transfer memory storage area to store the value stored in the entered numeral input area when determining that the display can display the value stored in the entered numeral input area ([0124], transmits the read distribution data item to student calculator 10FB in the key transfer memory storage area which includes the value stored in the entered numeral input area in [0130]), and
refrain from causing the key transfer memory storage area 31 to store the value stored in the entered numeral input area when determining that the display cannot display the value stored in the entered numeral input area ([0121]-[0122], backup work data of student calculator 10FB in the external tablet terminal 20 first before receiving distribution data item for the student).

Regarding claim 7, Tanaka/Ura teaches The electronic apparatus according to claim 1. Tanaka also teaches the limitation wherein the input key is a hardware key (Fig. 1 & [0024], input key units in calculator 10F).

Regarding claim 8, Tanaka/Ura teaches The electronic apparatus according to claim 1. Tanaka also teaches the limitation wherein the external device is a smart device (Fig. 3, smart phone communication device is the external device to Calculator 10F).

Regarding claim 9, claim 9 is directed to a method performed by a processor of the electronic apparatus of claim 2.  Claim 9 is rejected with the same rationale as claim 2.

Regarding claim 10, claim 19 is directed to a non-transitory computer-readable recording medium product with instructions performed by a processor of the electronic apparatus of claim 2.  Claim 10 is rejected with the same rationale as claim 2.

20.	Claim 5 is rejected under 35 U.S.C. 103  as being unpatentable over Tanaka/Ura as applied to claim 1 above, and further in view of Muraki (US 2015/0269114).
	Regarding claim 5, Tanaka/Ura teaches The electronic apparatus according to claim 1.  Tanaka at least suggests the limitation wherein 
the memory is further configured to secure therein an independent memory storage area configured to store a numerical value ([0029], STO memory registration key, where the memory for memory key function in [0029] & [0027] can be independent from setting data area 14c, input data area 14d and calculation result data area 14e in Fig. 3, in order to perform memory recall via e.g., RCL key), 
the processor is further configured to, in accordance with the instruction (Fig. 1 & Fig. 3), 
in response to an input through a memory storage key of the key input device, cause the independent memory storage area to store a numerical value obtained by processing the numerical value stored in the entered numeral input area ([0029], STO memory registration key), and 
in response to an input from a memory read key of the key input device, cause the entered numeral input area and the entered numeral storage area to store the numerical value stored in the independent memory storage area (Fig. 1 & [0027], RCL memory call key, M+ memory plus & M- memory subtract key are known in the field of calculator), and 
processing to cause the entered numeral input area and the entered numeral storage area to store the value stored in the key transfer memory storage area ([0130], set the entered numeral input area and the entered numeral storage area to store the value stored in the key transfer memory storage area; Fig.1 & Fig. 3 & Figs. 9-10 and associated paragraphs) and processing to cause the entered numeral input area and the entered numeral storage area to store the numerical value stored in the independent memory storage area (Fig. 1 & Fig. 3 & [0027] & [0029], set the entered numeral input area and the entered numeral storage area to store the numerical value stored in the independent memory storage area via memory recall function) are common processing (Fig. 1 & Fig. 3 & Figs. 9-10, students and teacher can use the key transferred input data or memory recall data in one common calculator 10F, which is consistent with [0103] & [0106] of the instant application specification).
	Although memory function keys like M+, RCL, STO are known in the field of calculator, Tanaka does not seem to have shown examples to clearly demonstrate the recited functions of memory storage key and memory read key.
the memory is further configured to secure therein an independent memory storage area configured to store a numerical value (Figs. 1-3 & [0039] & [0044]-[0045], variable memory 163 vs. input type memory 164 ), 
the processor is further configured to, in accordance with the instruction (Figs. 2-3), 
in response to an input through a memory storage key of the key input device, cause the independent memory storage area to store a numerical value obtained by processing the numerical value stored in the entered numeral input area ([0054] & Figs. 4A-4B, STO memory store key, more examples in Fig.4F & Fig. 4J), and 
in response to an input from a memory read key of the key input device, cause the entered numeral input area and the entered numeral storage area to store the numerical value stored in the independent memory storage area ([0045] & Fig. 4C, memory Recall operation; more information in Figs. 4A-4J).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the memory function key processing in Muraki in the system of  Tanaka/Ura to achieve the claim limitation.  One would be motivated to make such a combination to take advantage of both memory function keys to utilize data stored in internal apparatus memory and communication with external devices to access external work data when needed (Tanaka: [0009], use new work data via communication device; [0007], use work data in internal memory).

20.	Claim 6 is rejected under 35 U.S.C. 103  as being unpatentable over Tanaka/Ura as applied to claim 1 above, and further in view of Patton, JR. (US 2008/0301208; hereinafter Patton).
	Regarding claim 6, Tanaka/Ura teaches The electronic apparatus according to claim 1. Tanaka does not seem to expressly teach the limitation wherein the memory is further configured to secure therein a reference date storage area configured to store a reference date, and the processor is further configured to: calculate a date based on the reference date stored in the reference date storage area and the entered numeral; and cause the entered numeral input area and the entered numeral storage area to store the calculated date.
	However, Patton teaches the memory is further configured to secure therein a reference date storage area configured to store a reference date ([0026],user selectable and 
the processor is further configured to: 
calculate a date based on the reference date stored in the reference date storage area and the entered numeral (Figs. 3-5 & [0020], base/reference date 05/14/2007 in box 14 of Fig. 4, plus 10 days in box 22 which is “the entered numeral”, the result date is 05/24/2007 in box 14 of Fig. 5; [0026],user selectable parameter for setting any desired date or base/reference date included in box 14); and 
cause the entered numeral input area and the entered numeral storage area to store the calculated date (Figs. 3-5 & [0020], base/reference date 05/14/2007 in box 14 of Fig. 4, plus 10 days in box 22 which is “the entered numeral”, the result calculated date is 05/24/2007 in box 14 of Fig. 5 , box 22 and box  14 can be interpreted as the “entered numeral input area and the entered numeral storage area in Fig. 1 and Fig. 3 of Tanaka as discussed in claim 1).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included date function in Patton in the system of  Tanaka/Ura to achieve the claim limitation.  One would be motivated to make such a combination for users to perform dates calculations to know dates in the future or the past for planning or business analysis (Patton: [0004]).


Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Arikawa (US2017/0004108), memory function key [0025],[0032],[0038]-[0039].
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME  DUCKWORTH/
Examiner, Art Unit 2179

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179